DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 & 3-9 are pending on the application, of which claims 1 & 7 have been amended, claims 8-9 are newly added, claim 2 has been cancelled and its limitations have been incorporated into claim 1.
As claim 1 merely incorporates the limitations of claim 2, the rejection to claim 2 is still considered to apply to claim 1.
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. Examiner never states that Mochizuki’s circuit board is an electronic processing device, the electronic processing device is recited to in the primary reference(s). Mochizuki merely suggests to one of ordinary skill in the art that integrating any control element with the element it controls allows for a reduction in wiring. As to the second argument, applicant argues that Mochizuki does not control circuit does output an output to a vehicle control unit. Again, examiner never states that Mochizuki does such a feature, Mochizuki merely provides a skilled artisan a reason to integrate control elements and their associated structural component into a single body in order to reduce wiring. Second, the outputting to a vehicle control unit is merely intended use. It appears applicant is attacking Mochizuki individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara (US20150172582A1) in view of Mochizuki (US4857812A).
As to claims 1 & 3, Kiyohara teaches a cleaner equipped sensor system for a vehicle (see Figs.1-3 camera ref 220 and lens washing device ref 115) comprising: an external sensor (Fig.3 ref 220) capable of acquiring information on an outside of a vehicle; a cleaner unit (Fig.2 ref 115) including a liquid cleaner capable of discharging a cleaning liquid toward the external sensor and an air cleaner capable of discharging air toward the external sensor [0030 & 0042]; an electronic processing device (Fig.1 ref 101 & 104) configured to output an output of the external sensor [0033] to a vehicle control unit (Fig.1 refs 102 & 103), and to control the cleaner unit depending on an output of the vehicle control unit [0030 & 0041]; wherein the external sensor and the electronic processing device are integrated electrically (see Fig.1 where input of camera is utilized by the electronic processing device). Kiyohara does not explicitly teach the processing device and the external sensor being integrated via an attachment member. However, such features would have been obvious in light of the teachings of Mochizuki. 
Mochizuki teaches an electric motor system for vehicles (abstract), wherein it is known to provide controlling elements integrally with a housing (reads on attachment member as both elements are attached to the housing) in order to reduce wire length from the motor to the control element and simplify assembly (Col.7 lines 27-40). Effectively, Mochizuki teaches providing a main element with a housing such that both a control element and the main element are integrated together to reduce wiring. Mochizuki and Kiyohara are analogous as both related to vehicle systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Kiyohara such that the processing device and the external sensor are providing within/on the same housing in order to reduce wiring and simplify assembly (Mochizuki Col.7 lines 27-40). Thus, the modification would provide the camera (Kiyohara Fig.3 ref 22) on a housing with the processing device (Kiyohara Fig.1 ref 101 & 104). Such a modification would also make the wiring from the external sensor to the processing device shorter than the wiring from the processing unit to the vehicle control unit as the processing unit is defined on the housing with the camera, see also [0027].
As to claim 5, Modified Kiyohara teaches the system of claim 1, wherein the electronic processing device is configured to operate the cleaner unit depending on an output of the vehicle control unit (Kiyohara [0030 & 0041]).
As to claim 6, Modified Kiyohara teaches the system of claim 1, wherein the processing device is configured to change an operation mode of the cleaner unit depending on an output of the vehicle control unit (see Kiyohara [0030] actuating and not actuating the cleaning device defining different modes).
As to claim 8, Modified Kiyohara teaches the system of claim 1, comprising a vehicle control unit (Kiyohara Fig.1 refs 102 & 103).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara (US20150172582A1) in view of Mochizuki (US4857812A) as applied to claim 1 above, and further in view of Call (US20170274823A1).
As to claim 4, Modified Kiyohara teaches the system of claim 1 but does not explicitly teach the air cleaner operating after the liquid cleaner. However, such a feature is well known in the art as evidenced by Call.
Call discloses an art related optical sensor cleaning device on vehicles (abstract), wherein it is well known to supply liquid to a lens first and then supply air in order to dry the lens [0014].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Kiyohara such that air is blown after spraying with liquid, in order to dry the camera (Call [0014]).

Claims 7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara (US20150172582A1) in view of Mochizuki (US4857812A) as applied to claim 1 above, and further in view of Zhao (US20170036647A1).
As to claim 7, Modified Kiyohara teaches the system of claim 1, but does not explicitly state at least a part of the sensor being integrated with the external sensor and processing device. However, integration of a cleaner unit and sensor is well known in the art, as evidenced by Zhao.
Zhao discloses an art related vehicle sensor cleaning system (abstract) wherein multiple external sensors (Figs.1A-1B ref 10) are integrally provided with a nozzle (see Figs.3-10C) in order to provide a fluid impermeable camera assembly [0097 & 0124]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Modified Kiyohara such that the nozzle is provided on the same housing as the processing unit and the external sensor in order to provide a fluid impermeable module [0097 & 0124]. Further it is in the purview of one of ordinary skill in the art to use a well-known construction of a camera and nozzle assembly for cleaning said camera, when one is not explicitly stated.
As to claim 9, Modified Kiyohara teaches the system of claim 7, comprising a vehicle control unit (Kiyohara Fig.1 refs 102 & 103).

Claims 1-6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) in view of Mochizuki (US4857812A).
As to claim 1-3, Shirakura teaches a cleaner equipped sensor system (Fig.1) comprising: an external sensor (Fig.1 refs 26, 27, 52, and 53) capable of acquiring information on an outside of a vehicle; a cleaner unit including a liquid cleaner capable of discharging a cleaning liquid toward the external sensor and an air cleaner capable of discharging air toward the external sensor (see Fig.1 refs 26a/b, 27a/b, 52a/b, & 53a/b air and liquid nozzles); an electronic processing device (Fig.1 refs 11 & 48) configured to output an output of the external sensor to a vehicle control unit (Fig.1 ref 10), and to control the cleaner unit depending on an output of the vehicle control unit [0116]; wherein the external sensor and the electronic processing device are integrated (see Fig.1 and [0113, 0116, & 0125] stating electrical control integration of the external sensor and the processing device). Shirakura does not disclose the integration of the external sensor and processing device, however such a feature would have been obvious in light of the teachings of Mochizuki.
Mochizuki teaches an electric motor system for vehicles (abstract), wherein it is known to provide controlling elements integrally with a housing (reads on attachment member as both elements are attached to the housing) in order to reduce wire length from the motor to the control element and simplify assembly (Col.7 lines 27-40). Effectively, Mochizuki teaches providing a main element with a housing such that both a control element and the main element are integrated together to reduce wiring. Mochizuki and Shirakura are analogous as both related to vehicle systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Shirakura such that the processing device and the external sensor are providing within/on the same housing in order to reduce wiring and simplify assembly (Mochizuki Col.7 lines 27-40). Thus, the modification would provide the front LIDAR and camera (Shirakura refs 26 & 27) on a housing with the processing device (Shirakura ref 11) and the rear LIDAR and camera (refs 52 & 53) on a housing with the processing device (Shirakura ref 48). Such a modification would also make the wiring from the external sensor to the processing device shorter than the wiring from the processing unit to the vehicle control unit (see Shirakura Fig.1, when modified the length from the ADAS ECU to the WIPER ECU is longer than the WIPER ECU to the respective sensor).
As to claim 4, Modified Shirakura further teaches the system of claim 1, wherein the processing device is configured to operate the air cleaner after the liquid cleaner [0153-0156].
As to claim 5, Modified Shirakura teaches the system of claim 1, wherein the processing device is configured to operate the cleaner unit depending on an output of the vehicle control unit [0116].
As to claim 6, Modified Shirakura further teaches the system of claim 1, wherein the processing device is configured to change an operation mode of the cleaner unit depending on an output of the vehicle control unit (see [0116] in conjunction with [0125]).
As to claim 8, Modified Shirakura teaches the system of claim 1, comprising a vehicle control unit (Shirakura Fig.1 ref 10).

Claims 7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) and Mochizuki (US4857812A) as applied to claim 1 above, and further in view of Zhao (US20170036647A1).
As to claims 7, Modified Shirakura teaches the system of claim 1, but does not explicitly state at least a part of the sensor being integrated with the external sensor and processing device. However, integration of a cleaner unit and sensor is well known in the art, as evidenced by Zhao.
Zhao discloses an art related vehicle sensor cleaning system (abstract) wherein multiple external sensors (Figs.1A-1B ref 10) are integrally provided with a nozzle (see Figs.3-10C) in order to provide a fluid impermeable camera assembly [0097 & 0124]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Modified Shirakura such that the nozzle is provided on the same housing as the processing unit and the external sensor in order to provide a fluid impermeable module [0097 & 0124]. Further it is in the purview of one of ordinary skill in the art to use a well-known construction of a camera and nozzle assembly for cleaning said camera, when one is not explicitly stated.
As to claim 9, Modified Shirakura teaches the system of claim 7, comprising a vehicle control unit (Shirakura Fig.1 ref 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stam (US20020156559A1) discloses an image processing system wherein sensors and processing units are advantageously integrated together [0035 & 0050].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jaggi (US10721376B2) discloses a sensor system wherein image processing elements can be integrated with a sensor (Col.9 lines 35-40).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacob (DE102017210359A1) discloses a sensory system wherein integrating a control device with a sensor is known in the art [0038].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oechsner (DE102015205189A1) discloses a vehicle sensor system wherein control devices and sensors can be integrated together [0010 & 0046].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brenner (WO2013092254A1) discloses an optical sensor which can have a control unit integrate within the sensor (see all Figs. and [0045]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Renz (DE102012014445A1) discloses a sensor system wherein an image sensor signal is processed via an integrated unit and then transmitted to a window cleaning system for cleaning the sensor [0025-0027].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Helmling (DE102004033762A1) discloses a sensor system wherein sensor and control units can be integrated together [0038-0039].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dreiocker (US20160272163A1) discloses a vehicle lens washing system wherein integrated washer nozzles may be attached to the camera (Figs.2-5 ref 30 & [0028]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanabe (US20110292212A1) discloses a vehicle lens washing system wherein integrated washer nozzles may be attached to the camera (Figs.2A-2B).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onuma (US20190111895A1) discloses a vehicle lens washing system wherein integrated washer nozzles may be attached to the camera [0049].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krishnan (US20190118776A1) and Krishnan (US20190100168A1) both disclose a second computer that receives sensor signals and a first computer that actuates a cleaning element ([0027-0028] & [0026-0027] respectively) to save computing resources.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Menicovich (US20210339711A1) discloses a sensor cleaning system where the nozzle can be integrated into the sensor (Fig.3A also [0053 & 0094]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flores Tapia (US20200116857A1) discloses a radar which has integrated processing units (Fig.2) and provides said signal to a vehicle control unit (ref 16).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mouleyre (US20190001929A1) discloses integration of a sensor and control circuit [0108].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711